Citation Nr: 0332404	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an allergic 
reaction to pain medication. 

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for congenital 
dysplasia, right hip, currently evaluated as 20 percent 
disabling. 

4.  Entitlement to an increased rating for congenital 
dysplasia, left hip, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On April 22, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Denver, 
Colorado, and the VA outpatient center in 
Colorado Springs, Colorado, for any 
treatment for a bilateral hip disability, 
a low back disability, and an allergic 
reaction to pain medication during the 
period from 2000 to the present time.  
Please obtain the following types of 
records: Notes, Discharge Summaries, 
Consults, Medications, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), 
Procedures, Problem List and Confirmed 
Diagnoses.  

2.  The record indicates that the veteran 
was treated for a bilateral hip 
disability, a low back disability, and an 
allergic reaction to pain medication by 
William W. Storms, M.D., Asthma & Allergy 
Associates, 2709 N. Tejon Street, 
Colorado Springs, Colorado 80907 (during 
the period from February 2001 to the 
present time); Robert M. Stafford, M.D., 
320 E. Fontanero Street, #201, Colorado 
Springs, Colorado 80907 (during the 
period from November 2001 to the present 
time); and at Memorial Hospital in 
Colorado Springs.  Make arrangements to 
obtain all treatment and medical 
diagnostic records concerning this 
treatment.  

3.  Contact the veteran and inquire if 
she has ever filed a claim for or been 
awarded Social Security Administration 
(SSA) disability benefits.  If she 
answers in the affirmative, request the 
following records concerning the veteran 
from SSA:  a copy of any SSA decision 
denying or granting disability benefits 
to the veteran and copies of all the 
documents or evidentiary material that 
were used in considering her claim for 
disability benefits.  

4.  Contact the veteran and request that 
she provide a written opinion from the VA 
physician at the Denver VAMC she 
identified in her substantive appeal of 
July 2002 that would link her allergic 
reaction to pain medication to her 
treatment for her service-connected 
disabilities.  

5.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:  an 
orthopedic examination to determine the 
nature and severity of her bilateral hip 
and low back disabilities; and, an 
allergy examination to determine the 
existence and etiology of any allergic 
reaction to pain medication.  

Send the claims folder to the examiners 
for review.  The examiners are asked to 
indicate that they have reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.

Please provide the orthopedic examiner 
with the following instructions:
The examiner should identify all 
residuals attributable to the veteran's 
service-connected congenital hip 
dysplasia of the hips and lumbosacral 
strain with degenerative joint disease. 

The examiner should note the range of 
motion for the lumbar spine and both hips 
and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine or either 
hip is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.
Concerning the lumbar spine, the examiner 
should state whether there is any muscle 
spasm on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; osteoarthritic 
changes; narrowing or irregularity of 
joint space; abnormal mobility on forced 
motion; listing of the spine; or positive 
Goldthwait's sign.  

Concerning the hips, the examiner should 
state whether there is malunion of the 
hips, whether the veteran's hip 
disabilities can be characterized as 
marked; and whether there is any 
ankylosis (favorable or unfavorable), 
nonunion, or flail joint of the hips.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

Please provide the allergy examiner with 
the following instructions:
The veteran has claimed that she 
currently suffers with an allergic 
reaction to pain medication.  She asserts 
that this disorder was the result of 
"saturation" use of these pain 
medications to alleviate the symptoms of 
her service-connected bilateral hip, 
lumber spine, and knee disabilities.  
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:

a.  Does the veteran currently suffer 
with an allergy to pain medication?  If 
so, please provide all appropriate 
diagnoses. 

b.  If so, is it at least as likely as 
not that any current allergy is 
etiologically related to the treatment 
(i.e., medication that she takes) of her 
service-connected bilateral hip, lumber 
spine, and/or knee disabilities? 

c.  If her allergy was not directly 
caused by the treatment of her service-
connected disabilities, is it at least as 
likely as not that this allergy was 
aggravated due to such treatment?  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





